7ETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Avakian on 05/27/2022.

The application has been amended as follows: 

In the claims;
In Claim 1: 
In paragraph 6, line 3 of the claim change “an alkyl group, and a substituted or unsubstituted aryl group, and” to “an alkyl group, and a substituted or unsubstituted aryl group,”.

In paragraph 8, line 1 of the claim change “wherein an oxidation potential of the organic compound is” to “wherein an oxidation potential of the organic compound represented by the formula [1] is”.

In Claim 2: 

Change the claim to recite the following:

2.    The composition according to claim 1, wherein the Ar1 and Ar2 are each substituted by a substituent selected from the group of a halogen atom, a cyano group, an alkyl group having 1 to 4 carbon atoms and an aromatic hydrocarbon group.

In Claim 11: 
In paragraph 6, line 3 of the claim change “an alkyl group, and a substituted or unsubstituted aryl group, and” to “an alkyl group, and a substituted or unsubstituted aryl group,”.

In paragraph 8, line 1 of the claim change “wherein an oxidation potential of the organic compound is” to “wherein an oxidation potential of the organic compound represented by the formula [2] is”.

In Claim 13: 
In paragraph 5, line 1 of the claim change “wherein the organic compound layer contains the organic compound” to “wherein the organic compound layer contains the organic compound represented by formula [2]”.
In Claim 14: 
In paragraph 6, line 1 of the claim change “wherein the organic compound layer contains the organic compound” to “wherein the organic compound layer contains the organic compound represented by formula [2]”.
In Claim 15: 
In paragraph 2, line 1 of the claim change “wherein the organic compound layer contains the organic compound” to “wherein the organic compound layer contains the organic compound represented by formula [2]”.

In Claim 18: 
In paragraph 6, line 4 of the claim change “ aryl group, and” to “aryl group,”.

In paragraph 8, line 1 of the claim change “wherein an oxidation potential of the organic compound is” to change “wherein an oxidation potential of the organic compound represented by the formula [3] is”.
In Claim 19: 
In paragraph 6, line 1 of the claim change “wherein the organic compound layer contains the organic compound” to “wherein the organic compound layer contains the organic compound represented by formula [2]”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.

The instant claims are drawn to specific compounds comprising a central moiety that is defined by formula [1] as shown below [2] or [3] (formulas 2 and 3 have some differences in substituent requirements) and to compositions and devices comprising the same with a proviso that the compound having the structure of formula [1] [2] or [3] has an oxidation potential between -1.20 and -0.80 volts as measured in DMF. A search of the prior art did not identify these compounds.

The closest prior art corresponds to Kanitz (US 2015/0060804) that teaches compounds that overlap with those instantly claimed and teaches their use as dopants in organic electronic applications. However, Kanitz does not provide sufficient direction or motivation to select substituents from among those taught to arrive at compounds with the claimed oxidation potentials. As demonstrated by Applicant, such a selection leads to compounds that are much more stable with respect to oxidation under normal air pressures of oxygen. Neither Kanitz nor the prior art as a whole provide sufficient guidance to select specific substituents to arrive at a compound with the claimed oxidation potential. 

Claims 1-23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786